SKBA CAPITAL MANAGEMENT, LLC CODE OF ETHICS Annual Review 2015 Last Update March 2015 TABLE OF CONTENTS CODE OF ETHICS CHAPTER 1 - STATEMENT OF POLICY 3 CHAPTER 2 - DEFINITIONS 4 CHAPTER 3 - PERSONAL TRADING 6 Insider Information 6 Confidential And Proprietary Information 6 Purchasesor Salesof Securities 7 Pre-Clearanceof Securities Transactions 7 Prohibited Transactions - Other 7 Initial Public Offerings 7 Private Placements 8 Short-Term Trading 8 Reporting 9 CHAPTER 4 - GIFTS AND ENTERTAINMENT 12 Gifts 12 charitable contributions 12 political contributions 12 CHAPTER 5 - REVIEW BY THE BOARD OF DIRECTORS 13 CHAPTER 6 - SANCTIONS 14 CHAPTER 7 - RETENTION OF RECORDS 15 CHAPTER 8 - OUTSIDE DIRECTORSHIPS AND EMPLOYMENT 16 CHAPTER 9 - COMMUNICATIONS WITH CCM EMPLOYEES 17 CHAPTER 10 - APPENDIX – INSIDER TRADING 18 CHAPTER 11 - EXHIBITS 22 Annual acknowledgment of receipt 23 exhibit a - securities transactions approval request 24 exhibit b - new employee, annual personal securities account and holdings disclosure and accounts established during the quarter 25 exhibit c - affiliated person questionnaire 26 exhibit d – new employee acknowledgment of receipt 30 exhibit e - quarterly securities transaction, political contributions and gifts report 31 Annual Review 2015
